UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period from to 333-4028la (Commission file No.) MINISTRY PARTNERS INVESTMENT COMPANY, LLC (Exact name of registrant as specified in its charter) CALIFORNIA (State or other jurisdiction of incorporation or organization 26-3959348 (I.R.S. employer identification no.) 915 West Imperial Highway, Brea, Suite 120, California, 92821 (Address of principal executive offices) (714) 671-5720 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See the definitions of“accelerated filer, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company filerþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ. At March 31, 2011, registrant had issued and outstanding 146,522 units of its Class A common units.The information contained in this Form 10-Q should be read in conjunction with the registrant’s Annual Report on Form10-K for the year ended December 31, 2010. EXPLANATORY NOTE On May 16, 2011, Ministry Partners Investment Company, LLC filed its Quarterly Report on Form 10-Q for its calendar quarter ended March31, 2011 (the “2011 First Quarter Form 10-Q”). The Company hereby amends the 2011 First Quarter Form 10-Q to include within it the certifications required by Section 302 of the Sarbanes-Oxley Act of 2002 (the “Section 302 Certifications”). Although the Section 302 Certifications were sent to the Securities and Exchange Commission along with the 2011 First Quarter Form 10-Q on the date it was originally filed, the certification filed inadvertently failed to include certain certifications as required by Item 601(31)(i)4.b of Regulation S-K, adopted by the U.S. Securities and Exchange Commission. With the exception of including the Section 302 Certifications and providing an update to certain litigation matters in Part II, Item I of the 2011 Form 10-Q for the quarter ended March 31, 2011, no other amendments or changes are or were made to the 2011 First Quarter Form 10-Q, which is set forth herein in its entirety." MINISTRY PARTNERS INVESTMENT COMPANY, LLC FORM 10-Q TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Page Item 1.Consolidated Financial Statements Consolidated Balance Sheets at March 31, 2011 and December 31, 2010 F-1 Consolidated Statements ofOperations for the three months ended March 31, 2011 and 2010 F-2 Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and 2010 F-3 Notes to Consolidated Financial Statements F-4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 7 Item 4.Controls and Procedures 8 PART II — OTHER INFORMATION Item 1.Legal Proceedings 8 Item 1A.Risk Factors 8 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3.Defaults Upon Senior Securities 8 Item 4.Submission of Matters to a Vote of Security Holders 8 Item 5.Other Information 8 Item 6.Exhibits 9 SIGNATURES 9 Exhibit 31.1 — Certification of Chief Executive Officer pursuant to Rule 13a-14(a) or Rule 15(d)-14(a) Exhibit 31.2 — Certification of Principal Financial and Accounting Officer pursuant to Rule 13a-14(a) or Rule 15(d)-14(a) Exhibit 32.1 — Certification pursuant to 18 U.S.C. §1350 as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002 Exhibit 32.2 — Certification pursuant to 18 U.S.C. §1350 as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002 PART I - FINANCIAL INFORMATION Item 1.Financial Statements MINISTRY PARTNERS INVESTMENT COMPANY, LLC CONSOLIDATED BALANCE SHEETS MARCH 31, 2, 2010 (Dollars in Thousands Except Unit Data) (Unaudited) (Audited) Assets: Cash $ $ Loans receivable, net of allowance for loan losses of $4,079 and $3,997 as of March 31, 2011 and December 31, 2010, respectively Accrued interest receivable Property and equipment, net Debt issuance costs Other assets Total assets $ $ Liabilities and members’ equity Liabilities: Borrowings from financial institutions $ $ Notes payable Accrued interest payable Other liabilities Total liabilities Members' Equity: Series A preferred units, 1,000,000 units authorized, 117,600 units issued and outstanding at March 31, 2011 and December 31, 2010 (liquidation preference of $100 per unit) 11,760 11,760 Class A common units, 1,000,000 units authorized, 146,522 units issued and outstanding at March 31, 2011 and December 31, 20101,509 Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total members' equity Total liabilities and members' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. F-1 MINISTRY PARTNERS INVESTMENT COMPANY, LLC CONSOLIDATED STATEMENTS OFOPERATIONS (UNAUDITED) (Dollars in Thousands) Three months ended March 31, Interest income: Interest on loans $ $ Interest on interest-bearing accounts 20 38 Total interest income Interest expense: Borrowings from financial institutions Notes payable Total interest expense Net interest income Provision for loan losses 97 Net interest income after provision for loan losses Non-interest income 2 57 Non-interest expenses: Salaries and benefits Marketing and promotion 35 2 Office operations Legal and accounting Total non-interest expenses Income (loss) before provision for income taxes ) Provision for income taxes 4 2 Net income (loss) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. F-2 MINISTRY PARTNERS INVESTMENT COMPANY, LLC CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 (Dollars in Thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided (used) by operating activities: Depreciation 30 12 Amortization of deferred loan fees ) ) Amortization of debt issuance costs 44 54 Provision for loan losses 97 Accretion of allowance for loan losses on restructured loans ) Accretion of loan discount (4 ) Changes in: Accrued interest receivable ) 69 Other assets ) ) Other liabilities and accrued interest payable 38 54 Net cash provided (used) by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Loan purchases ) Loan originations ) ) Loan sales Loan principal collections, net Purchase of property and equipment (3 ) ) Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Net change in borrowings from financial institutions ) ) Net changes in notes payable Debt issuance costs ) Dividends paid on preferred units ) ) Net cash provided (used) by financing activities ) Net increase in cash $ $ Cash at beginning of period Cash at end of period $ $ Supplemental disclosures of cash flow information Interest paid $ $ Change in value of market cap ) The accompanying notes are an integral part of these consolidated financial statements. F-3 MINISTRY PARTNERS INVESTMENT COMPANY, LLC NOTES TO CONSOLIDATED FINANCIAL STATEMENTS The accounting and financial reporting policies of MINISTRY PARTNERS INVESTMENT COMPANY, LLC (the “Company”, “we”, or “our”) and our wholly-owned subsidiaries, Ministry Partners Funding, LLC, MP Realty Services, Inc., and Ministry Partners Securities, LLC, conform to accounting principles generally accepted in the United States and general financial industry practices.The accompanying interim consolidated financial statements have not been audited.A more detailed description of our accounting policies is included in our 2010 annual report filed on Form 10-K.In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows at March 31, 2011 and for the three months ended March 31, 2011 and 2010 have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted. The results of operations for the periods ended March 31, 2011 and 2010 are not necessarily indicative of the results for the full year. 1.Summary of Significant Accounting Policies Nature of Business Ministry Partners Investment Company, LLC (the “Company”) was incorporated in California in 1991 as a C corporation and converted to a limited liability company on December 31, 2008.The Company is owned by a group of 13 federal and state chartered credit unions, none of which owns a majority of the voting equity units of the Company.Two of the credit unions own only preferred units while the others own both common and preferred units.Offices of the Company are located in Brea, California.The Company provides funds for real property secured loans for the benefit of evangelical churches and church organizations.The Company funds its operations primarily through the sale of debt and equity securities and through other borrowings.Most of the Company’s loans are purchased from its largest equity investor, the Evangelical Christian Credit Union (“ECCU”), of Brea, California. The Company also originates church and ministry loans independently. Nearly all of the Company’s business and operations currently are conducted in California and its mortgage loan investments cover approximately 33 states, with the largest number of loans made to California borrowers. In 2007 the Company created a wholly-owned special purpose subsidiary, Ministry Partners Funding, LLC (“MPF”), for the purpose of warehousing church and ministry mortgages purchased from ECCU or originated by the Company for later securitization.MPF’s loan purchasing activity continued through early 2010, after which its operations ceased and its assets, including loans, were transferred to the Company.MPF has no liabilities and is currently inactive The Company closed down active operations of MPF effective as of December 31, 2009 but intends to maintain MPF’s existence as a Delaware limited liability company for possible future use as a financing vehicle to effect securitized debt transactions.MPF did not securitize any of its loans. On November 13, 2009, the Company formed a wholly-owned subsidiary, MP Realty Services, Inc., a California corporation (“MP Realty”).MP Realty provides loan brokerage and other real estate services to churches and ministries in connection with the Company’s mortgage financing activities. On February 23, 2010, the California Department of Real Estate issued MP Realty a license to operate as a corporate real estate broker. On April 26, 2010, we formed Ministry Partners Securities, LLC, a Delaware limited liability company (“MP Securities”).On July 6, 2010, MP Securities became a registered broker dealer firm under Section 15 of the Securities Exchange Act of 1934.Effective as of February 14, 2011, MP Securities’ application for membership in the Financial Industry Regulatory Authority (“FINRA”) was approved.MP Securities has been formed to provide financing solutions for churches, charitable institutions and faith-based organizations and act as a selling agent for securities offered by such entities. Once we complete the necessary action steps to commence its operations, MP Securities will also act as a selling agent for our debt securities and provide securities brokerage services to other credit unions and credit union service organizations and the customers and institutions they serve. F-4 Conversion to LLC Effective as of December 31, 2008, the Company has converted its form of organization from a corporation organized under California law to a limited liability company organized under the laws of the State of California.With the filing of Articles of Organization-Conversion with the California Secretary of State, the separate existence of Ministry Partners Investment Corporation ceased and the entity continued by operation of law under the name Ministry Partners Investment Company, LLC. Since the conversion became effective, the Company is managed by a group of managers that provides oversight of the affairs and carries out their duties similar to the role and function that the Board of Directors performed under the previous bylaws.Operating like a Board of Directors, the managers have full, exclusive and complete discretion, power and authority to oversee the management of Company affairs.Instead of Articles of Incorporation and Bylaws, management structure and governance procedures are now governed by the provisions of an Operating Agreement that has been entered into by and between the Company’s managers and members. Principles of Consolidation The consolidated financial statements include the accounts of Ministry Partners Investment Company, LLC and its wholly-owned subsidiaries, MPF, MP Realty and MP Securities.All significant inter-company balances and transactions have been eliminated in consolidation. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The allowance for loan losses represents a significant estimate by management. Loans Receivable Loans that management has the intent and ability to hold for the foreseeable future are reported at their outstanding unpaid principal balance adjusted for an allowance for loan losses, deferred loan fees and costs, and loan discounts. Interest income on loans is accrued on a daily basis using the interest method. Loan origination fees and costs are deferred and recognized as an adjustment to the related loan yield using the straight-line method, which results in an amortization that is materially the same as the interest method.Accrued and unpaid interest associated with a restructured loan is added to the loan balance and accounted for as a discount offsetting the loan balance.Loan discounts are accreted to interest income over the restructured term of the loans using the straight-line method, which approximates the interest method. The accrual of interest is discontinued at the time the loan is 90 days past due.Past due status is based on contractual terms of the loan. In all cases, loans are placed on nonaccrual or charged off at an earlier date if collection of principal or interest is considered doubtful. All interest accrued but not collected for loans that are placed on nonaccrual or charged off are reversed against interest income. The interest on these loans is accounted for on the cash basis or cost-recovery method, until qualifying for return to accrual. Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured. Allowance for Loan Losses The Company sets aside an allowance or reserve for loan losses through charges to earnings, which are shown in the Company’s Consolidated Statements of Operations as the provision for loan losses.Loan losses are charged against the allowance when management believes the uncollectability of a loan balance is confirmed. Subsequent recoveries, if any, are credited to the allowance. F-5 The allowance for loan losses is evaluated on a regular basis by management and is based upon management’s periodic review of the collectability of the loans in light of historical experience, the nature and volume of the loan portfolio, adverse situations that may affect the borrower’s ability to repay, estimated value of any underlying collateral and prevailing economic conditions. This evaluation is inherently subjective as it requires estimates that are susceptible to significant revision as more information becomes available. The allowance consists of general and specific components. The general component covers non-classified loans and is based on historical loss experience adjusted for qualitative factors.The specific component relates to loans that are classified as impaired.For such loans, an allowance is established when the discounted cash flows (or collateral value or observable market price) of the impaired loan is lower than the carrying value of that loan. A loan is considered impaired when, based on current information and events, it is probable that the Company will be unable to collect the scheduled payments of principal and interest when due according to the contractual terms of the loan agreement. Factors considered by management in determining impairment include payment status, collateral value, and the probability of collecting future scheduled principal and interest payments when due. Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired. Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower's prior payment record, and the amount of the shortfall in relation to the principal and interest owed. Impairment is measured on a loan-by-loan basis by either the present value of expected future cash flows discounted at the loan's effective interest rate, the obtainable market price, or the fair value of the collateral if the loan is collateral dependent.Loans for which the terms have been modified and for which the borrower is experiencing financial difficulties are considered troubled debt restructurings and are classified as impaired.Troubled debt restructurings are measured at the present value of estimated future cash flows using the loan’s effective rate at inception. In addition, the Company segregates the loan portfolio into portfolio classes for purposes of evaluating the allowance for loan losses. A portfolio class is defined as the level at which the Company develops and documents a systematic method for determining its allowance for loan losses. The portfolio classes are segregated based on loan types and the underlying risk factors present in each loan type. Such risk factors are periodically reviewed by management and revised as deemed appropriate. Our loan portfolio consists of the following classes: Wholly-Owned First Collateral Position. This portfolio class consists of the wholly owned loans for which the Company possesses a senior lien on the collateral underlying the loan. Wholly-Owned Junior Collateral Position. This portfolio class consists of the wholly owned loans for which the Company possesses a lien on the underlying collateral that is superseded by another lien on the same collateral.This segment also contains any loans that are not secured by any collateral.These loans present more credit risk than loans for which the Company possesses a senior lien due to the increased risk of loss should the loan enter foreclosure. Participations First Collateral Position. This portfolio class consists of the participated loans for which the Company possesses a senior lien on the collateral underlying the loan. Loan participations presentmore credit risk than wholly owned loans because the Company does not maintain full control over the disposition and direction of actions regarding the management and collection of the loans.The lead lender directs most servicing and collection activities, and major actions must be coordinated and negotiated with the other participants, whose best interests regarding the loan may not align with those of the Company. Participations Junior Collateral Position.This portfolio class consists of the participated loans for which the Company possesses a lien on the underlying collateral that is superseded by another lien on the same collateral.Loan participations in the junior collateral position loans have more credit risk than wholly owned loans and participated loans where the Company possesses a senior lien on the collateral.The increased risk is the result of the factors presented above relating to both junior lien positions and participations. F-6 Credit Quality Indicators The Company’s policies provide for the classification of loans that are considered to be of lesser quality as watch, substandard, doubtful, or loss assets. An asset is considered substandard if it is inadequately protected by the current net worth and paying capacity of the obligor or of the collateral pledged, if any. Substandard assets include those assets characterized by the distinct possibility that the Company will sustain some loss if the deficiencies are not corrected. Assets classified as doubtful have all of the weaknesses inherent in those classified substandard with the added characteristic that the weaknesses make collection or liquidation in full highly questionable and improbable, based on currently existing facts, conditions and values. Assets (or portions of assets) classified as loss are those considered uncollectible and of such little value that their continuance as assets is not warranted. Assets that do not expose the Company to risk sufficient to warrant classification in one of the aforementioned categories, but which possess potential weaknesses that deserve close attention, are designated as watch. Interest Rate Swaps and Caps For asset/liability management purposes, the Company uses interest rate swaps and caps to hedge various exposures or to modify interest rate characteristics of various balance sheet accounts.Interest rate swaps are contracts in which a series of interest rate flows are exchanged over a prescribed period.Interest rate caps are option contracts that protect the Company from increases in short-term interest rates by entitling the Company to receive a payment when an underlying interest rate exceeds a specified strike rate.The notional amount on which the interest payments are based is not exchanged.These agreements are derivative instruments that convert a portion of the Company’s variable rate debt and variable rate preferred units to a fixed rate (cash flow hedges). The effective portion of the gain or loss on a derivative designated and qualifying as a cash flow hedging instrument is initially reported as a component of other comprehensive income and subsequently reclassified into earnings in the same period or periods during which the hedged transaction affects earnings.The ineffective portion of the gain or loss on the derivative instrument, if any, is recognized currently in earnings. For cash flow hedges, the net settlement (upon close-out or termination) that offsets changes in the value of the hedged debt is deferred and amortized into net interest income over the life of the hedged debt.The portion, if any, of the net settlement amount that did not offset changes in the value of the hedged asset or liability is recognized immediately in non-interest income. Interest rate derivative financial instruments receive hedge accounting treatment only if they are designated as a hedge and are expected to be, and are, effective in substantially reducing interest rate risk arising from the assets and liabilities identified as exposing the Company to risk.Those derivative financial instruments that do not meet specified hedging criteria would be recorded at fair value with changes in fair value recorded in income.If periodic assessment indicates derivatives no longer provide an effective hedge, the derivative contracts would be closed out and settled, or classified as a trading activity. Cash flows resulting from the derivative financial instruments that are accounted for as hedges of assets and liabilities are classified in the cash flow statement in the same category as the cash flows of the items being hedged. Transfers of Financial Assets Transfers of financial assets are accounted for as sales when control over the assets has been surrendered. Control over transferred assets is deemed to have been surrendered when (1) the assets have been isolated from the Company, (2) the transferee obtains the right (free of conditions that constrain it from taking advantage of that right) to pledge or exchange the transferred assets, and (3) the Company does not maintain effective control over the transferred assets through an agreement to repurchase them before their maturity. The Company, from time to time, sells participation interests in loans. In order to recognize the transfer of a portion of a financial asset as a sale, the transferred portion and any portion that continues to be held by the transferor must represent a participating interest, and the transfer of the participating interest must meet the conditions for surrender of control. To qualify as a participating interest (i) each portion of a financial asset must represent a proportionate ownership interest in an entire financial asset, (ii) from the date of transfer, all cash flows received from the entire financial asset must be divided proportionately among the participating interest holders in an amount equal to their share of ownership, (iii) the transfer must not involve recourse (other than standard representation and warranties) to, or subordination by, any participating interest holder, and (iv) no party has the right to pledge or exchange the entire financial asset. If the participating interest or surrender of control criteria are not met, the transaction is accounted for as a secured borrowing arrangement. F-7 Property and Equipment Furniture, fixtures, and equipment are stated at cost, less accumulated depreciation. Depreciation is computed on a straight-line basis over the estimated useful lives of the assets, which range from three to five years. Debt Issuance Costs Debt issuance costs are related to borrowings from financial institutions as well as public offerings of unsecured notes, and are amortized into interest expense over the contractual terms of the debt. Income Taxes Effective December 31, 2008, the Company converted from a C corporation to a California limited liability company (LLC). As a result, the stockholders of the Company became members of the LLC on the conversion date. The LLC is treated as a partnership for income tax purposes; therefore, the Company is no longer a tax-paying entity for federal or state income tax purposes, and thus no federal or state income tax is recorded in its financial statements after the date of conversion. Income and expenses of the Company are passed through to the members of the LLC for tax reporting purposes. The Company is subject to a California gross receipts fee of approximately $12,000 per year for years ending on and after December 31, 2009.The Company’s subsidiaries are LLCs except for MP Realty, which is organized and operated as a California corporation.MP Realty incurred a tax loss for the year ended December 31, 2010 and recorded no provision for income taxes. Although the Company is no longer a federal or state income tax-paying entity beginning in 2010, it is nonetheless subject to Financial Accounting Standards Board (“FASB”) Accounting Standards Codification 740, Income Taxes, for all “open” tax periods for which the statute of limitations has not yet run.The Company uses a recognition threshold and a measurement attribute for the consolidated financial statement recognition and measurement of a tax position taken in a tax return. Benefits from tax positions are recognized in the financial statements only when it is more likely than not that the tax position will be sustained upon examination by the appropriate taxing authority that would have full knowledge of all relevant information. A tax position that meets the more-likely-than-not recognition threshold is measured at the largest amount of benefit that is greater than 50 percent likely of being realized upon ultimate settlement. Tax positions that previously failed to meet the more-likely-than-not recognition threshold are recognized in the first subsequent financial reporting period in which that threshold is met. Previously recognized tax positions that no longer meet the more-likely-than-not recognition threshold are derecognized in the first subsequent financial reporting period in which that threshold is no longer met. Comprehensive Income (Loss) Accounting principles generally accepted in the United States of America require that recognized revenue, expenses, gains and losses be included in net income (loss).Although certain changes in assets and liabilities, such as derivatives classified as cash flow hedges, are reported as a separate component of the equity section of the balance sheet, such items, along with net income, are components of comprehensive income (loss).Changes in the value of derivatives classified as cash flow hedges are included in interest expense as a yield adjustment in the same period in which the related interest on the hedged item affects earnings. Employee Benefit Plan Contributions to the qualified employee retirement plan are recorded as compensation cost in the period incurred. F-8 Recent Accounting Pronouncements In January2011, the FASB issued (ASU)2011-01 Receivables (Topic 310) Deferral of the Effective Date of Disclosures about Troubled Debt Restructurings in Update No.2010-20. This Update temporarily delays the effective date of the disclosures about troubled debt restructurings in Update 2010-20 for public entities. The amendments in this Update delay the effective date of the new disclosures about troubled debt restructurings for public entities and the coordination of the guidance for determining what constitutes a troubled debt restructuring until interim and annual periods ending after June15, 2011. No significant impact to amounts reported in the consolidated financial position or results of operations are expected from the adoption of ASU 2011-01. 2.Related Party Transactions We maintain most of our cash funds at ECCU, our largest equity investor. Total funds held with ECCU were $7.6 million and $5.6 million at March 31, 2011 and December 31, 2010, respectively. Interest earned on funds held with ECCU totaled $19.7 thousand and $35.5 thousand for the three months ended March 31, 2011 and 2010, respectively. We lease physical facilities and purchase other services from ECCU pursuant to a written lease and services agreement. Charges of $27.3 thousand and $48.2 thousand for the three months ended March 31, 2011 and 2010, respectively, were incurred for these services and are included in office operations expense. The method used to arrive at the periodic charge is based on the fair market value of services provided.We believe that this method is reasonable. In accordance with a mortgage loan purchase agreement entered into by and between us and ECCU and a mortgage loan purchase agreement entered into by and between MPF and ECCU, we purchased $12.0 thousand and $203.9 thousand of loans from ECCU during the three months ended March 31, 2011 and 2010, respectively.With regards to loans purchased from ECCU, we recognized $2.0 million and $2.6 million of interest income on loans purchased from ECCU during the three months ended March 31, 2011 and 2010, respectively.ECCU currently acts as the servicer for 125 of our 141 loans.We paid loan fees to ECCU of $7.4 thousand during the three months ended March 31, 2010.We accrued but did not pay any loan servicing fees to ECCU during the three months ended March 31, 2011.There are no loans held by MPF as of March 31, 2011. From time to time, we or our wholly-owned subsidiary, MPF, have sold our mortgage loan investments to ECCU in isolated sales for short term liquidity purposes.In addition, federal credit union regulations require that a borrower must be a member of a participating credit union in order for a loan participation to be an eligible investment for a federal chartered credit union.ECCU has from time to time repurchased from MPIC fractional participations in our loan investments which ECCU already services, usually around 1% of the loan balance, to facilitate compliance with National Credit Union Administration rules when we were selling participations in those loans to federal credit unions.During the three month periods ended March 31, 2011 and March 31, 2010, we did not sell any loan participation interests or whole loans to ECCU.Each sale or purchase of a mortgage loan investment or participation interest was consummated under our Related Party Transaction Policy that has been adopted by our managers.No gain or loss was incurred on these sales. On December 14, 2007, the Board of Directors appointed R. Michael Lee to serve as a Company director.Mr. Lee formerly served as President, Midwest Region, of Members United Corporate Federal Credit Union (“Members United”), which is one of our lenders.Please review Note 4 for more detailed information regarding our borrowings from Members United.In addition, Mark G. Holbrook, our Chairman and Chief Executive Officer, is a full time employee of ECCU. F-9 3.Loans Receivable and Allowance for Loan Losses We originate church mortgage loans, participate in church mortgage loans made by ECCU, and also purchase entire church mortgage loans from ECCU.The loans fall into four classes:whole loans for which the Company possesses the first collateral position, whole loans that are either unsecured or for which the Company possesses a junior collateral position, participated loans for which the Company possesses the first collateral position, and participated loans for which the Company possesses a junior collateral position.All of the loans are made to various evangelical churches and related organizations, primarily to purchase, construct or improve facilities. Loan maturities extend through 2021.Loans yielded a weighted average of 6.39% as of March 31, 2011, compared to a weighted average yield of 6.22% as of March 31, 2010. ECCU currently acts as our servicer for 125 of these loans, charging a service fee of up to 288 basis points to us. Allowance for Loan Losses An allowance for loan losses of $4.1 million as of March 31, 2011 and $4.0 million as of December 31, 2010 has been established for loans receivable. We have not experienced a loan charge-off during the three month period ended March 31, 2011. The Company has had no experience of loan loss. Management believes that the allowance for loan losses as of March 31, 2011 and December 31, 2010 is appropriate. Changes in the allowance for loan losses are as follows for the three months ended March 31, 2011 and the year ended December31: Balance, beginning of period $ $ Provisions for loan losses Accretion of allowance related to restructured loans ) ) Balance, end of period $ $ Non-Performing Loans Non-performing loans include non-accrual loans, loans 90 days or more past due and still accruing, and restructured loans.Non-accrual loans represent loans on which interest accruals have been discontinued.Restructured loans are loans in which the borrower has been granted a concession on the interest rate or the original repayment terms due to financial distress. Non-performing loans are closely monitored on an ongoing basis as part of our loan review and work-out process.The potential risk of loss on these loans is evaluated by comparing the loan balance to the fair value of any underlying collateral or the present value of projected future cash flows. The following is a summary of our nonperforming loans: March 31 December 31 March 31 Impaired loans with an allowance for loan loss $ $ $ Impaired loans without an allowance for loan loss Total impaired loans $ $ $ Allowance for loan losses related to impaired loans $ $ $ Total non-accrual loans $ $ $ Total loans past due 90 days or more and still accruing F-10 We had sixteen nonaccrual loans as of March 31, 2011, up from fourteen nonaccrual loans at December 31, 2010.As of March 31, 2011, we have had no history of foreclosures on any secured borrowings, but we have four loans totaling $9.2 million that are in foreclosure proceedings.There is a reserve of $2.0 million on these loans. Loans by portfolio segment, and the related allowance for loan loss for each segment, are presented below as of March 31, 2011 and December 31, 2010.Loans and the allowance for loan losses are further segregated by impairment methodology. Loans and Allowance for Loan Losses (by segment) As of March 31, 2011 December 31, 2010 Loans: Balance $ $ Individually evaluated for impairment $ $ Collectively evaluated for impairment $ $ Allowance for loan losses: Balance $ $ Individually evaluated for impairment $ $ Collectively evaluated for impairment $ $ The following table is a summary of the loan portfolio credit quality indicators by loan class at March 31, 2011, which is the date on which the information was updated for each credit quality indicator: Credit Quality Indicators (by class) As ofMarch 31, 2011 Wholly Owned First Wholly Owned Junior Participation First Participation Junior Total Grade: Pass $ Watch - Substandard - Doubtful - - - Loss - Total $ F-11 The following table is a summary of the loan portfolio credit quality indicators by loan class at March 31, 2011, which is the date on which the information was updated for each credit quality indicator.The following table sets forth certain information with respect to the Company’s loan portfolio delinquencies by loan class and amount at March 31, 2011: Age Analysis of Past Due Loans (by class) As of March 31, 2011 Recorded Greater Investment 30-59 Days 60-89 Days Than Total Total 90 Days or more Past Due Past Due 90 Days Past Due Current Loans and Accruing Church loans: Wholly Owned First $ $
